PER CURIAM.
Appellant was convicted of the crime of selling alcoholic beverages in local option territory, resulting in a fine of $100 and a 30 day jail sentence. He moves for an appeal on the grounds: (1) the trial court should have granted a continuance of the trial; (2) there was not sufficient proof of the time when the alleged offense took place; and (3) there was no competent evidence to show that Breathitt County is in local option territory.
 We have considered each of these grounds, and are of the opinion that no reversible error is shown.
The motion for appeal is denied, and the judgment stands affirmed.